NO. 07-06-0377-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                               FEBRUARY 15, 2007
                         ______________________________

                           In the Interest of D.K.C., a Child
                       _________________________________

             FROM THE 108th DISTRICT COURT OF POTTER COUNTY;

                    NO. 61,070-E; HON. ABE LOPEZ, PRESIDING
                       _______________________________

                              MEMORANDUM OPINION
                           _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Bryan Kent Colbert perfected this appeal on September 29, 2006. The appellate

record was due on or about December 11, 2006. A portion of it, i.e., the clerk’s record was

filed. However, the court reporter’s record was not because Colbert apparently failed to

pay or make arrangements to pay for it, as required by Texas Rule of Appellate Procedure

35.3(b)(3). By letter dated January 4, 2007, we directed him to certify to this court, by

January 16, 2007, that he had complied with that rule of procedure. So too was he

informed that failure to meet that deadline could result in the dismissal of his appeal. On

January 16, 2007, we directed him, via letter, to pay for the record by January 29, 2007,

or the cause would be dismissed for want of prosecution. To date, this court has not

received the reporter’s record or notification that the record has been paid for or that

arrangements have been made for its payment. Nor has this court received any request
to postpone the dismissal date. Furthermore, on February 12, 2007, the court reporter

informed us that she had yet to even receive a request to prepare the record.

      Consequently, we dismiss the appeal for want of prosecution.



                                               Per Curiam




                                           2